          Case 1:18-cv-00662-AWI-EPG Document 62 Filed 09/10/21 Page 1 of 1


 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                            EASTERN DISTRICT OF CALIFORNIA
 5

 6   FARSHAD OREIZI,                                     CASE NO. 1:18-cv-00662-AWI-EPG
 7                         Plaintiff,
                                                         ORDER ON REVISED SUMMARY
 8                  v.                                   JUDGMENT BRIEFING SCHEDULE
                                                         AND HEARING DATE
 9   COUNTY OF FRESNO and DOES 1
     through 20, inclusive,
10
                           Defendants.
11

12

13         Plaintiff Farshad Oreizi and Defendant County of Fresno jointly request for a one-week
14 extension as to all filing deadlines for the County’s motion for summary judgment. See Doc. No.

15 61. Finding good cause shown, the Court will grant that request and reset the hearing on the

16 County’s motion in kind. The following briefing schedule and hearing date shall now apply:

17         1.      The County’s motion shall be filed on or before September 22, 2021;
18         2.      Oreizi’s opposition shall be filed on or before October 13, 2021;
19         3.      The County’s reply, if any, shall be filed on or before October 26, 2021; and
20         4.      The hearing on the County’s motion for November 15, 2021, at 1:30 p.m.
21
     IT IS SO ORDERED.
22

23 Dated: September 10, 2021
                                                SENIOR DISTRICT JUDGE
24

25

26
27

28
